IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Patrick Horgan,                             )           PER CURIAM DECISION
                                            )
       Petitioner and Appellant,            )             Case No. 20110676‐CA
                                            )
v.                                          )                   FILED
                                            )                (August 2, 2012)
State of Utah,                              )
                                            )               2012 UT App 216
       Respondent and Appellee.             )

                                           ‐‐‐‐‐

Fifth District, St. George Department, 001500268
The Honorable James L. Shumate

Attorneys:        Patrick Horgan, Salt Lake City, Appellant Pro Se
                  Brock R. Belnap and Zachary J. Weiland, St. George, for Appellee

                                           ‐‐‐‐‐

Before Judges McHugh, Davis, and Christiansen.

¶1    Patrick Horgan appeals the trial court’s order denying his petition to expunge the
records of his conviction on various misdemeanor charges. We affirm.

¶2      Horgan asserts that the trial court erred because the court inappropriately shifted
the burden of proof to Horgan to show that he was entitled to expungement. Horgan
argues that the prosecution was obligated to prove by clear and convincing evidence
that it would be contrary to the public interest to grant the expungement. He is
incorrect because the expungement statute was amended to clarify the standard of
proof and to place the burden on petitioners. See Utah Code Ann. § 77‐40‐107 (Supp.
2011). The amended statute was in effect when Horgan filed his petition for
expungement.
¶3      The prior expungement statute provided that the court “shall issue” a certificate
of expungement “unless there is clear and convincing evidence to persuade the court
that it would be contrary to the interest of the public to grant a requested
expungement.” Id. § 77‐18‐13(2) (2008). In contrast, the current expungement statute
places the burden of showing the effect on the public interest on the petitioner. See id.
§ 77‐40‐107 (Supp. 2011). If an objection is made to a petition for the expungement of
records, the court “shall set” a hearing on the petition. See id. § 77‐40‐107(6). After
hearing, the court “shall issue an order of expungement if it finds by clear and
convincing evidence that . . . it is not contrary to the interests of the public to grant the
expungement.” Id. § 77‐40‐107(8).

¶4     In this case, the prosecution argued at the hearing that the expungement would
be contrary to the public interest because of the nature of the crimes and the number of
victims. Horgan did not put on any evidence to refute that assertion and show, by clear
and convincing evidence, that the expungement would not be contrary to the public
interest. In fact, Horgan did not appear at the hearing and, thus, he waived his
opportunity to make the required showing under the statute.

¶5      To the extent that Horgan tries to raise other issues in his brief, we decline to
reach them because they are inadequately briefed. See Utah R. App. P. 24 (setting out
requirements and standards for appellate briefs). Horgan provides no cogent legal
analysis on the issues and primarily spends his effort insulting the character and
intelligence of both the prosecutor and the trial court. This court may refuse to consider
inadequately briefed issues. See State v. Lee, 2006 UT 5, ¶ 22, 128 P.3d 1179.

¶6     Affirmed.


____________________________________
Carolyn B. McHugh,
Presiding Judge


____________________________________
James Z. Davis, Judge


____________________________________
Michele M. Christiansen, Judge



20110676‐CA                                   2